 552DECISIONSOF NATIONALLABOR RELATIONS BOARDBrotherhood of Teamsters& Auto TruckDriversLocalNo. 70,International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica and National BiscuitCompany. Cases20-CB-2123 and 20-CB-2152July 31, 1972DECISION AND ORDEROn November 30, 1970, Trial Examiner Robert L.Piper issued the attached Decision in this proceeding.Thereafter, theGeneral Counsel and Respondentfiledexceptions and supporting briefs, and theCharging Party filed a brief in support thereof.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and finds meritin certain of Respondent's exceptions. Accordingly,we adopt the Trial Examiner's findings, conclusions,and recommendations only to the extent consistentwith our Decision herein.The consolidated complaint alleges that Respon-dent violated Section 8(b)(3) by refusing to be boundby provisions of the existing contract which requiredNabisco's drivers to make cash collections; 1 unilater-ally altering the terms and conditions of employmentin said contract by directing and requiring drivers toceasemaking cash collections; and unilaterallyaltering the terms and conditions of employment ofsaid drivers by directing and requiring them to ceasetheir established practice of making cash collections.2Additionally, the complaint alleges that Respondentviolated Section 8(b)(1)(A) by threatening driverswith citation for trial before Respondent's executiveboard and with fines and loss of membership if theydid not cease making cash collections, and by fininga driver because he continued making cash collec-tions.Respondent contends that the issue is one ofcontract interpretation, rather than an absence ofgood-faith negotiations; that neither theMoneyReceipt clause nor the Established Past Practicesclause requires the collection of cash by the drivers;and that there is nothing in the record which wouldsupport the proposition that the termination of cashcollectionswould be a modification of the pastpractices clause in the contract within the meaning ofSection 8(d) of the Act. Respondent further contendsArt47, sec 3, Money Receipt, relied on in this respect, reads.Employees handling money shall account for and remit to theEmployer money so collected at completion of the day's work TheEmployer shall give the employee a receipt for the monies so paid in orthe employee will not be held responsible for the money2Art 60, Established Past Practices,relied on in this respect, statesthat thereis an existingand available grievance andarbitrationprocedure by which the parties candetermine the meaning of the contract. We agreewithRespondent's contention this this dispute isessentially a dispute over the terms and meaning ofthe contract between Nabisco and Respondent. Forthat reason, we find merit in Respondent's excep-tions that the dispute should be resolved pursuant tothe contract and we shall dismiss the complaint.Nabisco is engaged nationally in the manufactureand sale of cookies, crackers, and related products.Respondent and Nabisco have for many years3 beenparties to a collective-bargaining agreement, knownas the National Master Freight Agreement. At itsEmeryville facility, Nabisco employs 11 drivers, whoare represented by Respondent, to deliver Nabisco'sproducts to various retail stores. Nabisco's driversdeliver and collect, but do not sell. For more than 20years,Nabisco has had a practice, both nationallyand at Emeryville, of having its drivers collect checksor cash from customers, who desired, or wererequired, to pay upon delivery. Approximately 20percent of the drivers' stops required collection ofchecks or cash, and cash payments representedapproximately 5 to 10 percent of the total dollarvalue of deliveries.In 1968 and early 1969, there wasan increase in thenumber of armed robberies and related beatingswhich victimized delivery drivers in the East Bay andOakland areas. In February 1969, a milk driver wasshot to death during an armed robberyafter makinga delivery in West Oakland. Prior thereto, Nabisco'sdnvers had been robbed and assaulted in 1965 and1966.Other drivers represented by Respondent andemployed by two of Nabisco's competitors,SunshineBiscuit Company, and AmericanBiscuitCompany,have also been victims of robbery and assault.Respondent's president received a letter datedApril 2, 1969, from the chief of the Oakland PoliceDepartment, setting forth certain criminalstatisticsand requesting that such information be printed inRespondent's official publication. The letter notedthat there had been more than 25 armed robberies ofdelivery vehicles in Oakland for the first 3 months of1969; that all of the offenses were committed duringdaylight hours by individuals who waited until adriver completed his delivery and then displayed ahandgun; and that a milk driver had been fatallyshot after completing a delivery to a grocery store.Also, the letter set forth procedures for drivers tofollow to avoid possible injury or death whenAll pastpractices existing between the Employer and the LocalUnionestablished priortoJuly1,1961, shall remain in full force andeffect, except as modified or changed in this Agreement from theAgreement which was in effect June 30, 1961.3The contract in effect during the period material herein ran from April1, 1967, toMarch31, 1970.198 NLRB No. 4 TEAMSTERS,LOCALNO. 70553threatenedwith robbery, including advice thatdrivers couldminimizerobberies by not carryinglarge sumsof money.Respondent, concerned with the increases in theriskofbodily injury and possible death to itsmember-drivers, sent copies of this letter to Nabisco,Sunshine, and American and requested that theyhave their drivers stop collecting cash and post signson the outside of their trucks indicating that thedrivers did not carry any money.Although Sunshine and American agreed to com-ply with Respondent's request, Nabisco refused tohonor such request after meeting with Respondent'sofficials on April 27, 1969. Nabisco noted that itsdrivers had, as an established practice for manyyears, collected cash, and asserted that the pastpractices clause of the contract between Nabisco andRespondent, which did not expire until March 31,1970, required collection of cash by the drivers. Thepartiesdid not meet again to discuss the cashcollection issue untilMay 19. On May 2, one ofNabisco's drivers was robbed of approximately $100by three men after making a delivery, and he wasstruck in the mouth with a pair of brass knuckles.At subsequent meetings between the parties,Nabisco offered a proposal that it would install slotor depository safes in the cabs of its trucks, andlocked wire-mesh tailgates at the rear of the truck,and that a sign would be attached to the depositorysafesnoting that the driver had no keys to open thesafe.Respondent rejected Nabisco's proposals be-cause it felt that the proposed installations would notgive the drivers sufficient protection.Although Respondent notified Nabisco that as ofAugust 1, 1969, there would be no more cashcollected by the drivers, the drivers continued tocollect cash until September 11, when Nabisco'soperationswere closed by a nationwide strike ofbakerswho were represented by another union.On November 3, 1969, Nabisco posted a notice atitsplant notifying all drivers that they would berequired to pick up cash on delivery and any drivernot doing so would be subjected to disciplinaryaction including possible discharge. However, Nabis-co did not discipline any drivers, notwithstandingthat only two drivers continued to collect cash afterNovember 4, 1969, the first day of operation after thestrike.One driver continued to collect cash for 2days, and the other collected until November 19.Nabisco and Respondent are, as noted, parties tothe National Master Freight Agreement, and also tothe Joint Council No. 7 Local Pickup and DeliverySupplemental Agreement. The substantive contractu-al provisions here in issue (fns. 1 and2, supra)arepartof the supplementalagreement.Under theprovisions of the National Agreement (article8,section (a)(1)), questions of interpretation of thesupplemental agreement are to be processed inaccord with the grievance procedures of the supple-mental agreement. Under these procedures,mattersin issue arefirst to be considered by the local unionand the employer involved. Matters not resolved atthat stage are to be referred within 45 days of theoccurrence involved to the Joint Council 7 LaborManagement Committee, on which the Union andtheEmployer Associations have equal representa-tion; late submissions may be waived by a majorityvote of the Joint Committee.Decisionswith respectto the substantive merits of the controversyare alsoto be made by majority vote of the committee. In theevent the Joint Committee is deadlocked, furtherproceedings at higher levels are provided for if awork stoppage is threatened which might involvelocalunions outside Joint Council 7; except indischargecases,where either party may requirebinding arbitration, arbitrationmay be had withrespect to deadlocked disputes that are not requiredto be referred to higher levels only if a majority of theJoint Committee so decides; and unlessa matter isreferred to arbitration, strikes and lockouts arepermitted once the grievance machinery has beenexhausted and the deadlock remains.In theCollyercase4we set forth the generalconsiderations which led us to the conclusion thatarbitration is the preferred procedure for resolving adisputewhich could be submitted to arbitrationconcerning the meaning of the parties'agreement;we adhere to those views and we see no need toreiterate them here. Our concern, rather, is theapplication of theCollyerprinciples to the facts ofthis case.Initially,we note, as set forth above, that underly-ing the complaint is the premise that the existingcontract requires the drivers to make cash collec-tions,and the further premise that there was anestablished practice of making cash collections whichwas preserved intact by the established past practiceprovisions of the contract.Without purporting todecide what the contractual provisions relied on domean,we think it apparent that the GeneralCounsel's interpretation is not compelled by thelanguage of those provisions. Thus, the resolution ofthis dispute necessarily depends upon a determina-tion of the correct interpretation of a contract; andas we said inCollyer,it isthis precise type of disputewhich can better be resolved by an arbitrator than bythe Board.It istrue, as our dissenting colleagues point out,4Col/yer InsulatedWire a Gulf & Western Systems Co,192 NLRB No.150 554DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the contractual provisions here, unlike those inCollyer,do not compel arbitration unless both partiesagree. However, the contract provides for mandatorysubmission to a bipartite panel composed of unionand employer representatives. That panel, and notthe immediate disputants, makes the final determina-tion whether arbitration may be invoked.5 Moreover,theBoard has deferred to the same bipartiteprovisions in appropriate cases when the issue beforeitwas whether to accept a determination alreadymade.6It isthus our considered judgment that when,as here, the alleged unfair labor practices are sointimately entwined withmatters of contractualinterpretation, it would best effectuate the policies ofthe act to remit the parties in the first instance to theprocedures which they have devised for determiningthemeaning of their agreement. And if thoseprocedures fail to resolve the issue, our Order permitsany party to move for further consideration.Under all the circumstances, we conclude that thisis an appropriate case for deferral to the machineryagreed upon by the parties for resolution of disputesarising under their contract, and we shall enter anappropriate order. We have not accordingly consid-ered the merits of the alleged unfair labor practices.REMEDYWithout prejudice to any party and withoutdeciding the merits of the controversy, we shall orderthat the complaint herein be dismissed, but we shallretain jurisdiction for a limited purpose. In order toeliminate the risk of prejudice to any party we shallretain jurisdiction over this dispute for the purpose ofentertaining an appropriate and timely motion forfurther consideration upon a proper showing that (a)the dispute has not, with reasonable promptness afterthe issuance of this decision, either been resolved byamicable settlement in the grievance procedure orsubmitted to arbitration, (b) the grievance or arbitra-tionprocedures have reached a result which isrepugnant to the Act,7 or (c) the decision by thearbitrator is not wholly dispositive of the issues inthis proceeding.8ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed; provided,however, that:Jurisdiction of this proceeding is hereby retainedfor the limited purposes indicated in that portion ofour Decision and Order herein entitled "Remedy."MEMBERS FANNING and JENKINS, dissenting:In itsCollyerdecision a majority of the Boardannounced a new policy of deferringin advancetothe arbitral process, whether or not the complaintbefore the Board was cognizable as an unfair laborpractice. In so doing the majority relied on numerousBoard and court decisions, including the SupremeCourt'sSteelworkerstrilogy. Those decisions encour-aged the use of arbitration as a peaceful means ofresolving labor disputes. Now the majority extendsfurther itsCollyerdoctrine by dismissing a complaintin deferral not to arbitration, but to "the machineryagreed upon by the parties for resolution of disputesarising under their contract." The language of theparties' contract clearly eschews arbitration as therequiredmethod of interpreting their contractualcommitment. Article 8, paragraph (c), of the Nation-al Agreement provides:Any provision in the grievance procedure of anySupplement hereto which would require dead-locked disputes to be determined by any arbitra-tion process shall be null and void as to anyagreements involving interpretation of the Sup-plementalAgreement or this National MasterAgreement. The decision of the National Griev-anceCommittee as to whether a grievanceinvolves an interpretation which is subject to thisprocedure shall be final and conclusive.Thus, the majority's dismissal of the instant case isnot an encouragement of the use of arbitration in theresolution of labor disputes. Rather, as indicated bythe following provision of article 42, section 4, of theSupplemental Agreement, the majority is, if any-thing,encouraging these parties,who have not5CompareTulsa-Whisenhunt Funeral Home,195NLRB No 20. Thesuggestion,offeredindissent,that our abstentionherewill encouragedisruptive strikes and lockouts is faultyThe history ofthese grievanceprocedures,which prevail nationally, demonstratesthatthe procedures hereinvolved have workedwellandhave producedswift resolution ofgrievances,without resortto strikesor lockouts,in an overwhelmingpercentageof thecases in which it has beeninvoked6E.g.,Roadway Express, Inc,145 NLRB 513.rSeePort DrumCompany, 179 NLRB 555, and 180 NLRB 590; cfDuboManufacturing Corporation,142NLRB 431 Protection of the parties'interests in the manner hereinavoids any problemsthat might otherwisearise underSec I0(b) of the Act SeeN L R B v Central Power & LightCompany,425 F 2d 1318, 1320 (C A. 5). See also Sec 102.48(d) of theBoard'sRules andRegulationsand Statementsof ProcedureSeries 8, asamendedBAs a determinationthatRespondent violated Sec.8(b)(l)(A) bythreatening and imposing a fine on a member for refusing to obeyRespondent'sorders not to collect cash is dependent on a finding thatRespondent unilaterallyaltered the terms and conditions of employment inthe contract by directingand requiring Nabisco's drivers to cease theirestablishedpracticeof making cash collections,a finding by the arbitratorthatRespondent did not alter the terms and conditions of the contractwouldmakeunnecessarytheentertainment of the allegation of an8(b)(1)(A) violation by theBoard However,should the arbitrator find thatRespondentdid unilaterallyalter the terms of the contraact,' the Boardcould, pursuant to an appropriaterequest, and in its discretion, make adeterminationwith respect to the 8(b)(1)(A) allegation. TEAMSTERS,LOCAL NO. 70555mutually agreed to use an arbitrator, to engage in astrike or lockout to settle this dispute:Except as stated in Sections 3 and 5, all cases onwhich the Committee [Joint Labor-ManagementCommittee] reaches a deadlock may be submittedto an impartial arbitrator for a decision only if amajority of the Committee so decides. Otherwise,eitherparty shall be permitted all legal oreconomic recourse including strike or lockoutaction.Apart from the wisdom of the majority'sCollyerdoctrine, surely the decision in this case is directlycontrary to the express purpose of this statute, whichwas enacted to prevent industrial strife in the form ofstrikes and lockouts. Yet the "machinery" of theparties to which the majority defers provides explicit-ly for the use of economic force. We cannot agreethat theSteelworkerstrilogyor any judicial orstatutory policy warrants the encouragement of suchconduct by labor or management. Another questionwould be presented if all parties had agreed to bebound by the decision of the Joint Committee, andthat panel had met and issued a decision, which,underSpielbergstandards, was deemed fair, regular,and not clearly repugnant to the purposes andpolicies of the Act. Such a judgment cannot be madeby the Board in this case now or in the future. Forthe Charging Party has not attempted to have thisdispute resolved through the parties' contractualmachinery and the time limit for the use of thatmachinery has expired. In any event, arbitration isnot a necessary element of that machinery and, asindicated above, is specifically rejected if the partiesaredeadlocked.Thus, not only is the majority"deferring" to a nonexistent arbitration, but to theextent it succeeds in getting the parties to relinquishthisplainly reserved right to seek other channels,including this Board-which one party has invok-ed-the majority is forcing the parties into a positionthey have not themselves formulated, contrary to H.K Porter v. N. L. R. B.,397 U. S. 99.We believe the majority's decision representsanother extension of itsCollyerdoctrine and isdetrimental to sound labor relations law and policy.For these reasons we dissent.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L.PIPER,TrialExaminer:Thisproceeding,under Section 10(b) of the NationalLaborRelations Act,as amended, was heard at San Francisco,California, onAugust 25 and September 8, 1970,pursuant to due notice.The consolidated complaint,which was issued on June 15,1970, on charges filed November 10 and December 24,1969,1 respectively, alleged as amended that Respondentengaged in unfair labor practices proscribed by Section8(b)(3) and 8(b)(1)(A) of the Act. Respondent's answerdenied the alleged unfair labor practices. All of the partiesfiled briefs.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSNational Biscuit Company (hereinafter called Nabisco)isaDelaware corporationengaged in the manufacture,sale, and distribution of bakery products, with a place ofbusiness in Emeryville, California.Nabisco annuallypurchases and receives in California directly fromsourcesoutside the State of California goods and products valuedin excess of $50,000, and sells and ships from Californiadirectly to nonretail purchasers outside theState ofCalifornia goods and products valuedin excessof $50,000.Respondent admits, and I find, that Nabisco is anemployer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.If.THELABOR ORGANIZATION INVOLVEDRespondent, Brotherhood of Teamsters & Auto TruckDriversLocalNo. 70, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Introductionand IssuesRespondent and Nabisco havebeenparties to acollective-bargaining agreement, known as the NationalMaster Freight Agreement, for many years. The contractin effect at all times material herein ran from April 1, 1967,toMarch 31, 1970, and covered the terms and conditionsof employment of Nabisco's 11 truckdrivers at its Emery-ville facility represented by Respondent. Nabisco's truck-driversdelivered its products to its retailcustomers.HistoricallyNabisco's drivers always collected cash fromthose customers who desired or were required to pay cashupon delivery. During the spring, summer, and fall of 1969,Respondent sought to change this procedure to one underwhich the drivers would no longer collect any cash, andultimately ordered Nabisco's drivers to no longer collectcash.The issues as framed by the pleadings are: (1) Allegedrefusal to bargain by (a) refusing to be bound by theprovisions of the contract allegedly requiring Nabisco'sdrivers to make cash collections, (b) unilaterally alteringthe terms and conditions of employment of the drivers insaid contract by directing and requiringthem to cease anddesistmaking cash collections, and (c) unilaterally alteringthe terms and conditions of employment of said drivers by'All dates hereinafter refer to 1969 unless otherwise indicated 556DECISIONSOF NATIONALLABOR RELATIONS BOARDdirecting and requiring them to cease and desist theirestablished practice of making cash collections; and (2)alleged restraint and coercion by (a) threatening saiddrivers with citation for trial before Respondent's executiveboard if they did not cease and desist making cashcollections, (b) threatening a driver with a fine and loss ofmembership in Respondent if he did not cease and desistmaking cash collections, (c) citing said driver to appear fortrialbeforeRespondent's executive board because hefailed and refused to cease making cash collections; and(d) the executive board assessing a fine against said driverbecause he failed and refused to cease making cashcollections.B.Chronology of EventsAs Respondent concedes, the facts are substantiallyundisputed. Nabisco is engaged nationally in the manufac-ture and sale of cookies, crackers, and related products. AtitsEmeryville facility,Nabisco employed 11 drivers,represented by Respondent, to deliver Nabisco's productsto various retail establishments, including supermarkets,grocery stores and like facilities. Nabisco employed a salesforce which took the customers' orders and delivered themtoNabisco's Emeryville facility for delivery. Thus Nabis-co's drivers only delivered and collected but did not sell .For more than 20 years Nabisco both nationally and at itsEmeryville facility had the established practice of havingits drivers collect from its customers, excluding those whopurchased upon credit, who desired or were required topay upon delivery. Such customers upon delivery paid thedrivers either by check or cash. The record establishes thatapproximately 20 percent of the drivers' stops requiredcollection by check or cash, and that approximately 5 to 10percent of the dollar total of deliveries was paid in cash.This proceeding concerns only the drivers' cash collections.Each day upon the completion of their routes the driversturned the cash in to Nabisco.During 1968 and the early part of 1969, there was anincrease in the number of armed robberies and assaults ofotherdriversdeliveringbakery,dairy,and beverageproducts in the East Bay area, particularly Oakland. InFebruary 1969 a milk truck driver was shot to death duringan armed robbery after making a delivery in WestOakland. At that time none of Nabisco's drivers had beensubjected to robbery or assault other than one in June of1965 and another in September of 1966. Respondent alsorepresented the drivers of two of Nabisco's competitors,Sunshine Biscuit Company and American Biscuit Compa-ny, a few of whose drivers had been subjected to robberyand/or assault. On April 2, Oakland's chief of police wroteRespondent, pointing out that as of then during 1969 therehad been more than 25 armed robberies of deliveryvehicles in Oakland, including the death of the milk truckdriver, and suggesting a series of precautions to minimizesuch crime, including not carrying large sums of money ifpossible. Respondent sent copies of this letter to Nabisco,Sunshine, and American. Respondent then requested thethree companies to have their drivers stop collecting cash,and to post a sign on the outside of their trucks advisingthepublic that the drivers did not carry any money.American and Sunshine agreed to this request.Pursuant to Respondent's request, Nabisco and Respon-dent's officials met at the latter's office on or about April27 to discuss Respondent's proposal that the drivers nolonger collect cash. Nabisco was represented by CarrollBlackwell, its Emeryville branch manager, Bert G. Gribble,itsdivisional salesmanager, John J. Cunningham, itsregional personnel director,and Russell Bevans of theDraymen's Association of San Francisco. Respondent wasrepresented by A. M. Leishman, its secretary-treasurer,BusinessAgents Joseph Arino,Richard Sarmento, andCharlesMack, and Sam Shootkevich, Respondent's shopstewardatNabisco.Arino and Sarmento informedNabisco that Respondent wanted Nabisco to have itsdrivers stop collecting cash, pointing out the generalincrease in armed robberies and assaults,the facts referredto in the letter of the Oakland chief of police, the death ofthemilk truck driver, and that American and Sunshine,competing biscuit manufacturers, had agreed to do so andpost signs on their trucks advising the public that theirdrivers did not carry cash.Nabisco replied that their drivers had always collectedcash, that such had been an established practice for morethan a score of years,and that the past practices clause ofthe contract between Respondent and Nabisco, which didnot expire until March 31, 1970, required collection of cashby the drivers. Nabisco insisted that it had a right torequireRespondent to live up to the terms of theircontract. The past practices clause in the contract read asfollows:ARTICLE 60.Established Past PracticesAll past practices existing between the Employer andthe Local Union established prior to July 1, 1961, shallremain in full force and effect, except as modified orchanged in this Agreement from the Agreement whichwas in effect June 30, 1961.Respondent's officials conceded that the collection of cashby the driverswas an established past practice and thatRespondent wished Nabisco to devise a change in suchpast practice to augment the safety of the drivers. AlthoughRespondent made such request, its only proposal was thatNabisco's drivers no longer collect cash and the installa-tion of signs.Although Nabiscoinsisted that the collectionof cash by the drivers was a long-established practice andthus could not be modified under the terms of the parties'contract,Nabisco agreed to take the matter up with itshigher officials.On May 2 one of Nabisco's drivers was robbed by threemen of about $100 while making a delivery. He was struckin the mouth with a pair of brass knuckles. No otherweapon was used. The parties met again on May 19. Atthismeeting Nabisco presented a counterproposal, namely,that it install slot or depository safes in the cabs of thetrucks and locked wiremesh tailgates at the rear of thetruck so that no one could enter while the driver was insidethe body of the truck before or after delivery, circum-stances prevailing during several of the preceding robber-ies.Nabisco's trucks contained a separated cab, whichrequired the driver to go to the back of the truck in order toenter its body where the products were carried. The plancontemplated the drivers collecting the cash and immedi-ately depositing it in the safe through the slot. Such safes TEAMSTERS, LOCAL NO. 70557could only be unlocked by a key kept at the plant, so thatthe driver or anyone else would be unable at any time toremove the cash. Nabisco also proposed that a sign beattached to the safe advising any would-be robber that thedriver had no key and was unable to open it. Nabiscoadvised Respondent that Nabisco had had considerablesuccess in curtailing robbery attempts and assaults withthis same method of operation in both the Harlem andWatts areas. Nabisco told Respondent that under Respon-dent'splanNabiscowould suffer competitive injurybecause a number of its competitors other than Americanand Sunshine, including Langendorf, Mother's, GrannyGoose, Frito Lay, Hostess and Laura Scudders, deliveredcompetitive products and continued to collect cash fromthe customers. Nabisco stated that it would lose sales andcompetitive position because of those customerswho couldnot purchase on credit and insisted on paying in cashrather than by check. The record establishes that on theaverage the drivers collected from $200 to $300 cash a day,occasionally going as high as $600 a day. Respondent'srepresentatives refusedNabisco's proposal and Nabiscorefused Respondent's proposal.On May 27 by letter Respondent rejected Nabisco'sproposal with respect to the installation of safes, signsthereon, and locked tailgates and requested an additionalmeeting,which was held June 6. At that meeting and anadditional meeting on June 23, the positions of the partiesremained unchanged,Nabisco refusing to accede toRespondent's demand that the drivers no longer collectcash and insisting upon the maintenance of the contract,and Respondent refusing Nabisco's proposal for safes andlocked tailgates. At the next meeting on July 8, Respondentinformed Nabisco that as of August 1 there would be nomore cash collected by the drivers. On July 16 Respondentwrote Nabisco advising that its proposal for safes andtailgateswas unacceptable and that as of August 1 therewould be no more cash collected by the drivers. On August1Bevans informed the drivers that their refusal to collectcashwould be a violation of the collective-bargainingcontract. Following that meeting the drivers continued tocollect cash until September 11, when Nabisco's operationswere closed by a nationwide strike of bakers, representedby another union. On September 2, Respondent's executiveboardsentall employers of its member drivers a notice thateffective September 10 the drivers would no longer collectmoney from customers.On September 11 Respondent held ameetingof all of thedrivers of the three biscuit companies, Nabisco, Sunshine,and American, at which the drivers voted, 31 to 1, to nolonger make cash collections. On September 22 Respon-dent sent Nabisco a letter advising it that Respondent'sexecutive board had approved such action of the members,was thereby notifying all employers that the drivers wouldno longer collect cash effective September 10, and thatRespondent expected Nabisco to abide by this decision.Nabisco's operations were closed by the bakers' strike fromSeptember11 to November 4. On November 3 Nabiscoposted a notice at its plant to all drivers that they would berequired to pick up cash on deliveries and any driver notdoing so would be subjected to disciplinary actionincluding the possibility of discharge. The record establish-es that at no time did Nabisco ever accede to Respondent'sdemand, and consistently insisted that the drivers continueto collect cash as required by the terms of the contractbetween Respondent and Nabisco.On November 4 whenNabisco's drivers reported for work after the strike, Arino,afterrequesting the presence of James F.Cunnison,Nabisco'soperations supervisor,addressed and informedthe drivers that as a result of the action of Respondent'sexecutive board they were not to collect any cash fromcustomers under any circumstances on and after that date,and that doing so would subject them to discipline by'Respondent.Cunnison then informed the drivers that suchorders were not Nabisco's instructions,and that if theywould not accept money from cash customers they shouldnot make the delivery but return the merchandise to thewarehouse. Approximately all of the drivers were presentexcept George Dalberti, who had lefton hisdelivery routeat about 5 a.m. Only Dalberti collected cash November 4.Although Dalberti did not hear Arino's orders, Dalbertihad been present at Respondent's membership meeting onSeptember 11. Later that morning Arino met withBlackwell,who complained that Respondent's instructionsto the drivers were in violation of the contract. Arno toldBlackwell that if Nabisco disciplined any of its drivers fornot making cash collections as threatened in its notice ofNovember 3, Arino would pull all of the drivers out onstrike.WhenDalberti returned to the warehouse that evening,another driver observed that Dalberti had collected cash,told him that Anno had instructed the drivers not to collectany cash, and reported the matter to Shootkevich, the shopsteward. Shootkevich then informed Dalberti that he wasnot to collect cash anymore pursuant to Anno's orders thatmorning.Dalberti replied that he wanted to hear this fromArino. The following morning Arino and Shootkevich metDalbertiwhen he reported for work. Arino informedDalberti that he was in violation of the orders of theexecutive board,and that Arino was going to cite Dalbertito the board, his book would be taken away and he wouldbe fined $1,000. Anno also asked Dalberti for his unionbook and his address. Arino admittedly advised the otherdrivers that they would be cited to the executive board anddisciplined if they collected cash contrary to its orders.Dalberti continued to collect cash through November 19.Pursuant to Respondent's orders, none of the other driverscollected cash on or after November 4. Shortly beforeNovember 13, Anno cited Dalberti to Respondent'sexecutive board for continuing to collect cash contrary tothe orders of it and the membership. On November 13Anno again appeared at Nabisco's plant and informed thedrivers that Dalberti had been cited before the executiveboard, and warned them that if any of them collected cashthey too would be cited before the board. On November 22Dalbertiwas served with a notice to appear beforeRespondent'sexecutiveboard as a result of Arino'scitation against Dalberti,charging that he had collectedmoney from customers while making deliveries in directviolation of the orders of the executive board and themembership.On December 9 Dalberti was tried byRespondent'sexecutive board,found guilty,and fined$175 for violating its orders by continuing to collect cash 558DECISIONSOF NATIONALLABOR RELATIONS BOARDon his job. Dalberti was required to pay and paid the fineinorder to appeal his case and in order to haveRespondent continue to accept his dues. Respondent heldDalberti's appeal in abeyance pending the outcome of thisproceeding.In January 1970 a Nabisco driver, while makingdeliveries inWest Oakland, was held up and robbed in histruck of his own cash by two men armed with a knife and agun. He was not assaulted.C.Refusal To BargainThe complaint alleged that from on or about September2 Respondent refused to bargain with Nabisco by (1)refusingto be bound by the provisions of the contractallegedly requiring Nabisco's dnvers to make cash collec-tionsasa term and condition of employment, (2)unilaterally altering said terms and conditions of employ-ment in said contract by directing and requiring the driversto cease and desist making cash collections, and (3)unilaterally altering the terms and conditions of employ-ment of said drivers by directing and requiring them tocease and desist their established practice of making cashcollections. It is undisputed that Respondent, after thevariousmeetings, negotiations, proposals, counterpropo-sals, and notices found above, and after Nabisco refused toaccede to Respondent's demand that the drivers no longercollect cash and that Nabisco installsignson the trucksadvising the public that the drivers did not carry money, onor about November 4 unilaterally directed and ordered itsmembers, Nabisco drivers, to cease and desist all collectionof cash in the future. To enforce such order, approved byRespondent's membership and executive board, Respon-dent threatened the drivers with disciplinary action andfines if they violated the order not to collect cash, and infact disciplined and fined one employee for doing so.Respondent's position in essence is that it had the rightto take such unilateral action to enhance the safety of itsdriver members, in view of the increase in armed robberiesand assaults in the area serviced by Nabisco. The recordestablishes that for more than 20 years Nabisco's drivers,as part of their terms and conditions of employment duringdeliveries, had an established practice of collecting cashfrom certain customers. The contract between the partiesprovided that all past practices established prior to July 1,1961, should remain in full force and effect, except asmodified or changed in the contract, which admittedly didnot modify this practice. Thus it is clear and I find that thecontract between the parties prohibited the modification ofestablished past practices, including that of collecting cash.In addition to this provision of the contract, the GeneralCounsel and the Charging Party also rely upon anotherprovision, article 47, which provided in section 3 thereofthat: "Employees handling money shall account for andremit to the Employer money so collected at completion of2Associated HomeBuilders of Greater East Bay, IncvN LR B,352F.2d 745 (C A 9, 1965),Plumbers, Local 280,184 NLRB No 44 (1970),Local 191, U E W,181NLRB No 111 (1970),Standard Oil Company,174NLRB No 33 (1969);UnitedMineWorkers (McCoy Coal Company),165NLRB 592 (1967),Union Carbide Corporation,165NLRB 254 (1967),Teamsters,LocalNo 783,147NLRB 264 (1964), andBrotherhood ofLocomotive Firemen and Engmemen,130 NLRB 1147 (1961)3Although neitherparty proposedit,there appears to be a solutionthe day's work. The Employer shall give the employee areceipt for money so paid in or the employee will not beheld responsible for the money." Respondent, althoughconceding that the collection of cash was an establishedpractice and condition of employment, nevertheless con-tends that such was not covered by the established-past-practices clause of the contract, and hence was subject tounilateral change by Respondent. Respondent in effectargues that the collection of cash was a managementprerogative rather than a past practice. The recordestablishes, and I find, the contrary.Section 8(d) of the Act defines the term, "to bargaincollectively." In addition, it specifically provides that"where there is in effect a collective-bargaining contract... the duty to bargain collectively shall also mean that noparty to such contract shall terminate or modify suchcontract, unless the party desiring such termination ormodification-(l) serves a written notice upon the otherparty . . . sixty days prior to the expiration date . . . ; and(4) continues in full force and effect . . . all the terms andconditions of the existing contract for a period of sixtydays after such notice is given or until the expiration dateof such contract, whichever occurs later." Respondentconcededly has not complied with the notice provisions ofSection 8(d). It must now be considered well settled that aunilateral change in the terms and conditions of an existingcontractwithout complying with the requirements ofSection 8(d) constitutes a refusal to bargain in violation ofSection 8(a)(5) or 8(b)(3).2 Thus it is evident, and I find,thatRespondent, by unilaterally changing the terms andconditions of the existing contract with respect to thecollection of cash by the drivers, has violated its duty tobargain, as specifically set forth in Section 8(d), in violationof Section 8(b)(3) of the Act.3Respondent also contends that if the contract requiresthe collection of cash it is void as against California publicpolicy, because of the provisions of the California LaborCode which require employers to furnish safe places ofemployment. In general such Code, as customary, requiresemployers to furnish and use safety devices and safeguardsand adopt general practices reasonably adequate to rendertheir places of employment safe. The lack of safety in the"place" of employment herein was not caused by or underthe control of the employer, but on the contrary wascaused by crime in the streets, to which hazard all of thepublic is exposed. Such provisions of the California LaborCode do not authorize Respondent unilaterally to modifyits contract with Nabisco in violation of Section 8(d) and8(b)(3)of the Act. Respondent cites no authority insupport of its position, which I find to be without merit.D.Restraintand CoercionThe complaint alleged that Respondent restrained andcoerced employees in the exercise of rights guaranteed inavailable whichmightsatisfy the objectives of each,i.e., the continuation ofthe collection of cash under the contract, and theelimination or substantialdiminutionof armed robberies and assaults upon the drivers,eg, theinstallation of unremovableslot or depositorysafes in the trucks which thedrivers couldnot open,the immediate depositing of all cash collectedtherein, the installation of locked tailgates,and the installation of large signson the outside of the trucks stating: "our drivers do notcarrycash,"whichunder such circumstances would literally be true TEAMSTERS, LOCAL NO. 70Section 7 of the Act by threatening them with citationbeforeRespondent's executive board, threatening themwith fines and loss of membership, citing them for trialbeforeRespondent's executive board, and said boardassessing fines against them, all if they continued to makeormade cash collections in violation of Respondent'sorders. As hereinabove found, it is undisputed that on andafterNovember 4 Respondent threatened drivers withcitation for trial before its executive board, threatenedDalberti with a fine and loss of membership, cited Dalbertiand required him to appear for trial before its executiveboard, and fined Dalberti, in order to enforce the order ofits executive board and membership that the drivers ceaseand desistmaking cash collections. Such threats ofdiscipline, fines, and loss of membership and such finesclearly constitute restraint and coercion which do not fallwithin the proviso of Section 8(b)(1)(A), which permits alabor organization to prescribe its own rules with respect totheacquisitionor retention of membership therein,because they do not deal with purely internal matters buton the contrary are in derogation of the collective-bargaining principle and the contract.InAllis-Chalmers,4the Supreme Court held that theunion's fines of members and suits for collection thereof,for crossing its picket lines during an authorized strike, didnot constitute restraint and coercion under Section8(b)(1)(A) because of the union's right to prescribe its ownrules with decisions the Boards and the Supreme Court6held that such right under the proviso applied only tointernal affairs of the union and did not authorize restraintand coercion in contravention of the basic statutory policyto uphold collective-bargaining contracts and the collec-tive-bargaining principle. InUnitedMine Workers,7theunion fined members for crossing a legal picket line of asister local.The union had a no-strike provision in itscollective-bargaining contract. The Board found such finesrestraintand coercion under Section 8(b)(1)(A) notprotected by the proviso because they did not involvematters of purely internal concern to the union. InScofield ,8the Supreme Court noted that the union ruletherein,which prohibited piecework over predeterminedceilings and imposed fines for violation thereof, did notviolate Section 8(b)(1)(A) because it "left the collective-bargaining process unimpaired [and] breached no collec-tive contract ...... Accordingly, I am satisfied and findthat Respondent, by threatening employee-members withcitation for trial, fines, and loss of membership, and bytrying and fining employee-members, for refusing to obeyRespondent's orr'4°rs not to collect cash in violation of thecollective-bargaining contract between Respondent andNabisco, restrained and coerced employees in violation ofSection 8(b)(a)(A) of the Act.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:4NLRB v Allis-Chalmers MfgCo, 388 U S 175 (1967).5Local 12419, United Mine Workers,176 NLRB No 89 (1969)6Scofield (Wisconsin Motor Corp) v. N L R B,394 U.S. 3 (1969)rFn5, supra8Fn6, supra9 In the event no exceptions are filed as provided by Section 102 46 ofCONCLUSIONS OF LAW5591.Nabisco is an employer engaged in commerce, andRespondent is a labor organization, within the meaning ofthe Act.2.By refusing to bargain with Nabisco on and afterSeptember 2, Respondent has engaged in unfair laborpractices within the meaning of Section 8(b)(3) of the Act.3.By restraining and coercing employees in theexerciseof rights guaranteed in Section 7 of the Act,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionof the type which is conventionally ordered in such cases asprovided in the Order recommended below, which I findnecessary to remedy and remove the effects of the unfairlabor practices and to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSBrotherhood of Teamsters & Auto Truck Drivers LocalNo. 70, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, its officers,agents and representatives, shall:1.Cease and desist from:(a) Refusing to bargain collectively with NationalBiscuitCompany, by unilaterallymodifying the terms andconditions of the existing collective-bargaining contract orrefusing to be bound by the provisionsof the existingcollective-bargaining contract, without complying with therequirements of Section 8(d) of the Act.(b)Threatening employee-members with union trial,fines, loss of membership or other discipline, for refusing tocomply with its orders not to collect cash or otherwise notto comply with the requirements of an existing collective-bargaining contract covering such employees.(c)Conducting union trialsor finingemployee-membersfor refusing to comply with its orders not to collect cash orotherwise not to comply with the requirements of anexisting collective-bargaining contract covering such em-ployees.(d) In any like or relatedmanner restrainingor coercingemployees in the exercise of rights guaranteed by Section 7of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Reimburse or refund to George Dalberti the $175 finetheRules and Regulations of the National Labor Relations Board, thefindings,conclusions, recommendations,and Orderrecommended hereinshall,as providedin Section 102.48 of the Rules and Regulations, beadopted by theBoard and become its findings, conclusions,and order, andall objections thereto shallbe deemed waived forall purposes 560DECISIONSOF NATIONALLABOR RELATIONS BOARDpaid by him, plus interest at the rate of 6 percent perannum.I0(b)Post in conspicuous places at its offices,meetinghalls,and all places where notices to members arecustomarily posted, and at the Emeryville warehouse ofNational Biscuit Company, if the Companyiswilling,copiesof the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector forRegion 20, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof and main-tained for 60 consecutive days. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.12ioBoosterLodge No 405, IA M,185 NLRB No. 23 (1970).11 In the eventthat theBoard's Order is enforcedby a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStates Court of AppealsEnforcing an Order ofthe National LaborRelations Board."12 In the event that this recommendedOrder is adoptedby the Boardafter exceptions have beenfiled, notify saidRegional Director,in writing,within 20days from the date ofsuch Order,what steps Respondent hastakento complytherewithAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withNational Biscuit Company, by unilaterally modifyingthe terms and conditions of our existing collective-bargaining contract or refusing to be bound by theprovisions of our existing collective-bargaining con-tract,without complying with the requirements ofSection 8(d) of the Act.WE WILL NOT threaten employee-members withunion trial, fines, loss of membership or other disci-pline, for refusing to comply with our orders not tocollect cash or otherwise not to comply with therequirements of an existing collective-bargaining con-tract covering such employees.WE WILL NOT conduct union trials or fine employee-members for refusing to comply with our orders not tocollect cash or otherwise not to comply with therequirements of an existing collective-bargaining con-tract covering such employees.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of rights guaranteedby Section 7 of the National Labor Relations Act.WE WILL reimburse or refund to George Dalberti the$175 fine paid by him, plus interest at the rate of 6percent per annum.DatedByBROTHERHOOD OFTEAMSTERS & AUTO TRUCKDRIVERS LocAL No. 70,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN& HELPERSOF AMERICA(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to theBoard'sOffice,Federal Building, 450 Golden Gate Avenue, Box 36047,San Francisco, California 94102, Telephone 556-0335.